DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-28, 33 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakakibara et al. (US 2008/0258047 A1, cited by applicant).

As to claim 19, Sakakibara et al. discloses an image sensor (Fig.1: CMOS image sensor 10) comprising: 
a plurality of first circuits that are provided in a row direction (Fig.1: each row of unit pixels 20 corresponds to the plurality of first circuits in the claim) and that output signals based on electric charges generated by photoelectric conversion circuits (Fig.2: photoelectric conversion element 21. [0048]: “A received light is subjected to the photoelectric conversion in the photoelectric conversion element 21 to turn into the signal charges”); 
a first control circuit (Fig.1: vertical scanning circuit 12) to which the plurality of first circuits are connected (Fig.1: vertical scanning circuit 12 is connected to the unit pixels via the transfer control line 114, reset control line 115 and selection control line 116) and which outputs first signals that cause the signals to be output from the plurality of first circuits ([0051]: “The selection transistor 25 is turned ON by applying a selection control signal Vsel to its gate electrode, thereby selecting the unit pixel 20 synchronously with the vertical scanning by the vertical scanning circuit 12.” The selection control signal Vsel corresponds to the first signal); 
a readout circuit (Fig.1: column circuits 13) that reads out the signals output from the plurality of first circuits (Fig.1; [0039]: the pixel signals output from the pixels 20 is transferred to the column circuits 13); 
a plurality of second circuits (Fig.1: Dummy pixels 30) that are provided in the row direction and that are connected to the first control circuit ([0035]: “drive control lines, for example, a transfer control line 114, a reset control line 115, and a selection control line 116 are wired every pixel row in the pixel array portion 11”. That is, the drive control lines also connects to the dummy pixels 30. Therefore, the dummy pixels 30 are connected to the vertical scanning circuit 12 the drive control lines); and 
a second control circuit (Figs. 1 and 2: common phase feedback circuit CMFB 40) that is connected to the plurality of second circuits (Fig.1: the dummy pixel 30 is connected to the CMFB through common connection node N13 and current source transistor 51) and that controls a readout of the signals by the readout circuit ([0064]: “the common phase feedback circuit 40 carries out the control so that a center of a difference between the differential outputs Vom and Vop becomes the control voltage Vcom”. Fig.6; [0081]: “Concurrently with the input of the selection control signal Vsel(n) or in and after that input, the control voltage Vcom is set as a voltage value at which the output amplitude of the differential circuit 50 is obtained to a maximum extent”. After that, the reset voltage is read out from the floating diffusion capacitor Cfd at time t3, see [0082], and the voltage corresponding to the signal charges are read out from the Cfd at time 7 after the transfer control signal T(n) becomes low level. In other words, the readout of the pixel signals (Vom and Vop) from the floating diffusion to the column circuit 13 is adjusted by the CMFB 40 by setting the control voltage Vcom), wherein 
the first control circuit outputs second signals together with the first signals to the plurality of second circuits (Fig.2; [0054]: “a gate potential (a selection control signal Vsel_r) of the selection transistor 33 is controlled so that a signal having the same waveform as that of the signal to the selection transistor 25 of the unit pixel 20 is inputted to the gate of the selection transistor 33”. Fig.6; [0074]: “at a time t1, a reset control signal R(n) having a “High” level is inputted to each of the unit pixel 20 and the dummy pixel 30 which belong to the specific pixel row n”. The selection control signal Vsel_r corresponds to the second control signal), and 
the second control circuit controls the readout of the signals by the readout circuit based on the second signals ([0081]: “Concurrently with the input of the selection control signal Vsel(n) or in and after that input, the control voltage Vcom is set as a voltage value at which the output amplitude of the differential circuit 50 is obtained to a maximum extent”. In other words, the readout operation is based on the selection control signals/second signals).  

As to claim 20, Sakakibara et al. discloses the image sensor according to claim 19, further comprising 
a first control signal line that is connected to the first control circuit and that outputs the first signals to the plurality of first circuits provided in the row direction ([0035]: “drive control lines, for example, a transfer control line 114, a reset control line 115, and a selection control line 116 are wired every pixel row in the pixel array portion 11”); and 
a second control signal line that is connected to the first control circuit and that outputs the second signals to the plurality of second circuits provided in the row direction (Fig.2; [0054]: “a gate potential (a selection control signal Vsel_r) of the selection transistor 33 is controlled so that a signal having the same waveform as that of the signal to the selection transistor 25 of the unit pixel 20 is inputted to the gate of the selection transistor 33”. The signal line connected to the gate of the selection transistor 33 corresponds to the claimed second control signal line).  

As to claim 21, Sakakibara et al. discloses the image sensor according to claim 20, wherein the second control circuit is connected to the second control signal line (Fig.2: CMFB 40 is connected to the signal line that transmits selection control signal Vsel_r, via current source transistor 51, Node N13, amplification transistor 32 and selection transistor 33).  

As to claim 22, Sakakibara et al. discloses the image sensor according to claim 21, wherein the second control circuit is provided between the plurality of second circuits (Fig.1: the CMFB in the second column is between the dummy pixel and the unit pixel in the second column; the unit pixel in the second column is between the dummy pixel in the second column and the dummy pixel in the first column. Therefore, the CMFB in the second column is also between the dummy pixel in the second column and the dummy pixel in the first column).  

As to claim 23, Sakakibara et al. discloses the image sensor according to claim 19, wherein the number of the second circuits provided in the row direction is the same as the number of the first circuits provided in the row direction (Fig.1: the number of dummy pixels in a row is the same as the number of unit pixels in a row).  
As to claim 24, Sakakibara et al. discloses the image sensor according to claim 19, wherein the first circuits and the second circuits are circuits having a same configuration or circuits having a same resistance value ([0053]: “The dummy pixel 30, for example, is composed of a reset transistor 31, an amplification transistor 32, a selection transistor 33, and a capacitive element 34. These constituent elements 31 to 34 correspond to the reset transistor 23, the amplification transistor 24, the selection transistor 25 and the capacitive element 26 of the unit pixel 20, respectively.” That is, unit pixel 20 and dummy pixel 30 have the same configuration).  

As to claim 25, Sakakibara et al. discloses the image sensor according to claim 19, wherein 
the plurality of first circuits are provided in a column direction (Fig. 1: unit pixels 20 are arranged in columns), and 
the first control circuit outputs the second signals to the plurality of second circuits provided in the row direction every time the first control circuit sequentially outputs the first signals to the plurality of first circuits provided in the column direction ([0074] and [0078]: “at a time t1, a reset control signal R(n) having a "High" level is inputted to each of the unit pixel 20 and the dummy pixel 30 which belong to the specific pixel row n.” “The reset control signal R(n) is gradually changed from the "High" level to the "Low" level at a time point t2 when the node potential of the floating diffusion capacitor Cfd as the signal detecting portion of the unit pixel 20 is set at the reset voltage for the control voltage Vcom based on the reset operation made in accordance with the reset control signal R(n). This operation applies to the dummy pixel 30.” In other words, the control signals are provided to both unit pixel and dummy pixel at the same time. Furthermore, the unit pixel 20 and the dummy pixel 30 constitute a differential circuit 50. The differential outputs Vom and Vop are supplied as a pixel signal for the unit pixel 20 to the column circuit 13, see [0057] and [0063]. Therefore, the every time the vertical scanning circuit 12 outputs control signals to the unit pixel 20, it also outputs control signals to the dummy pixel 30 in the same column, so as to generate differential outputs as the pixel signal for the unit pixel 20).  

As to claim 26, Sakakibara et al. discloses the image sensor according to claim 19, wherein 
the readout circuit comprises a plurality of readout circuits provided in the row direction (Fig.1: column circuits 13), and 
the plurality of readout circuits respectively read out the signals output from the plurality of first circuits provided in the row direction ([0039]: a plurality of column circuits 13 are arranged to show one-to-one correspondence relationship with the pixel columns).  

As to claim 27, Sakakibara et al. discloses the image sensor according to claim 19, wherein the readout circuit comprises a plurality of readout circuits provided in the row direction (Fig.1: column circuits 13 are arranged in row direction), and the second control circuit controls the plurality of readout circuits provided in the row direction based on the second signals ([0064]: “the common phase feedback circuit 40 carries out the control so that a center of a difference between the differential outputs Vom and Vop becomes the control voltage Vcom”. Fig.6; [0081]: “Concurrently with the input of the selection control signal Vsel(n) or in and after that input, the control voltage Vcom is set as a voltage value at which the output amplitude of the differential circuit 50 is obtained to a maximum extent”. After that, the reset voltage is read out from the floating diffusion capacitor Cfd at time t3, see [0082], and the voltage corresponding to the signal charges are read out from the Cfd at time 7 after the transfer control signal T(n) becomes low level. In other words, the readout of the pixel signals (Vom and Vop) from the floating diffusion to the column circuit 13 is adjusted by the CMFB 40 by setting the control voltage Vcom, and the readout operation is based on the selection control signals).  
As to claim 28, Sakakibara et al. discloses the image sensor according to claim 27, wherein the second control circuit controls a timing of a readout of the signals by the plurality of readout circuits provided in the row direction based on the second signals (Fig.6; [0074]: “the switching elements 41 and 42, and the switching element 43 of the common phase feedback circuit 40 are turned ON in accordance with the switch control signal ϕcmfbd, and the switch control signal ϕcmfb, respectively”. The timing of turning on switching elements in CMFB 40 determines the timing of the readout of the pixel signals).  

As to claim 33, Sakakibara et al. discloses the image sensor according to claim 19, wherein the first circuits are storage circuits that store the signals that are based on the electric charges generated by the photoelectric conversion circuits ([0048]: “The signal charges thus accumulated are transferred to the floating diffusion capacitor Cfd…” That is, the signal charges are stored in the floating diffusion capacitor Cfd. Therefore, the unit pixels 20 can be considered as storage circuits).  

As to claim 35, Sakakibara et al. discloses an imaging device (Fig.12: image pickup apparatus 60) comprising: 
the image sensor according to claim 19; and 
a generation unit that generates image data based on the signals output from the image sensor (Fig.12; [0119]: DSP circuit 63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2008/0258047 A1, cited by applicant) in view of Mabuchi (US 2008/0042046 A1, cited by applicant) and Hagihara (US 2017/0302873 A1, cited by applicant).

As to claim 29, Sakakibara et al. discloses the image sensor according to claim 19, but fails to disclose a plurality of amplifier circuits that amplify the signals output from the first circuits; and 
a third control circuit that controls the amplification of the signals by the plurality of amplifier circuits, wherein 
the first control circuit outputs third signals together with the first signals to the plurality of amplifier circuits, and 
the third control circuit controls the amplification of the signals by the plurality of amplifier circuits based on the third signals.  
However, Mabuchi teaches a plurality of amplifier circuits that amplify the signals output from the first circuits ([0031]: “The column circuit 16 receives the signal read from each of the pixels 17 for one row by each pixel column, and performs signal processing, on the signal, such as CDS (Correlated Double Sampling) for…signal amplification…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakakibara et al. with the teaching of Mabuchi to incorporate a plurality of amplifier circuits that amplify the signals output from the first circuits, so as to minimize the impact of the system noise sources and improve signal-to-noise ratio, thereby improving the image quality.
The combination of Sakakibara et al. and Mabuchi fails to disclose a third control circuit that controls the amplification of the signals by the plurality of amplifier circuits, wherein 
the first control circuit outputs third signals together with the first signals to the plurality of amplifier circuits, and 
the third control circuit controls the amplification of the signals by the plurality of amplifier circuits based on the third signals.
However, Hagihara teaches a third control circuit (Fig.1: a plurality of column delay units 21a) that controls the operations of the signals by the plurality of amplifier circuits (Fig.1: a plurality of column AD conversion units 16a) ([0071]: the latch units 108 of the column AD conversion units latch the logical states of the plurality of clocks output from the column delay unit 21a. That is, the plurality of column delay units 21a controls the plurality of the column AD conversion unit 16a. Please note that implementing the amplifier circuits in the column circuits is taught in Mabuchi), wherein 
the first control circuit outputs third signals together with the first signals to the plurality of amplifier circuits (Fig.1: the combination of control unit 20, vertical selection unit 12, reference signal generation unit 19 and clock generation unit 18a corresponds to the first control circuit. [0057]: the clock transmitted through the signal line 22 and generated by the clock generation unit 18a corresponds to the third signals in the claim), and 
the third control circuit controls the amplification of the signals by the plurality of amplifier circuits based on the third signals ([0055] and [0057]:the plurality of clocks generated by the plurality of column delay units 21a is based on the clock/third signal generated by the clock generation unit 18a).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sakakibara et al. and Mabuchi with the teaching of Hagihara to incorporate a third control circuit that controls the amplification of the signals by the plurality of amplifier circuits, wherein the first control circuit outputs third signals together with the first signals to the plurality of amplifier circuits, and the third control circuit controls the amplification of the signals by the plurality of amplifier circuits based on the third signals, so as to reduce differences in clock signal arrival times, thereby increasing the clock signal frequency and achieving stable high-speed operation.

As to claim 30, Sakakibara et al. in view of Mabuchi and Hagihara discloses the image sensor according to claim 29, wherein 
the plurality of amplifier circuits are provided in the row direction (in the combination of Sakakibara et al. and Mabuchi, the amplifying unit is incorporated in each of the column circuits 13 in Fig.1 of Sakakibara; and the column circuits 13 are arranged in row direction), and 
the plurality of amplifier circuits respectively amplify the signals output from the plurality of first circuits provided in the row direction (Mabuchi: [0031]: “The column circuit 16 processes and holds the signal read from each pixel 17 of the selected row”).  

As to claim 31, Sakakibara et al. in view of Mabuchi and Hagihara discloses the image sensor according to claim 29, wherein the third control circuit controls a timing of the amplification of the signals by the plurality of amplifier circuits provided in the row direction based on the third signals ([0055]: “The plurality of column delay units 21a generates a plurality of clocks (first delay clocks)”. In other words, the column delay units 21a control the timing).  

Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2008/0258047 A1, cited by applicant) in view of Takahashi (US 2018/0175083 A1).

As to claim 32, Sakakibara et al. discloses the image sensor according to claim 19, but fails to disclose the first circuits are AD conversion circuits that convert analog signals that are based on the electric charges generated by the photoelectric conversion circuits into digital signals.  
However, Takahashi teaches the first circuits are AD conversion circuits that convert analog signals that are based on the electric charges generated by the photoelectric conversion circuits into digital signals (Fig.1; [0085]: “A/D conversion sections 121 such as an A/D conversion section 121-1 or 121-2 corresponding to the individual unit pixels are disposed two-dimensionally (e.g., in array pattern) in the ADC array 120.” Each unit pixel 111 and its corresponding A/D conversion section 121 form a first circuit of the claim).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakakibara et al. with the teaching of Takahashi to include an AD conversion circuits that convert analog signals that are based on the electric charges generated by the photoelectric conversion circuits into digital signals in each first circuit/pixel unit, so as to enable high-speed drive, regional control, and all-pixel simultaneous shutter control ([0007]).

As to claim 34, Sakakibara et al. discloses the image sensor according to claim 19, but fails to disclose a first substrate that has the photoelectric conversion circuits; and 
a second substrate that has the first circuits, the second circuits, and the readout circuits and that is layered on the first substrate.  
However, Takahashi teaches a first substrate that has the photoelectric conversion circuits (Fig.1; [0085]: “An analog-digital converter (ADC) array 120 is formed over the circuit substrate 102”. The circuit substrate 102 corresponds to the claimed first substrate); and 
a second substrate that has the first circuits, the second circuits, and the readout circuits and that is layered on the first substrate ([0084]: “A pixel array 110 is formed over the pixel substrate 101”. The pixel substrate 101 corresponds to the claimed second substrate).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakakibara et al. with the teaching of Takahashi to have a first substrate that has the photoelectric conversion circuits; and a second substrate that has the first circuits, the second circuits, and the readout circuits and that is layered on the first substrate, so as to reduce pixel size without lessening the opening space of a photodiode, thereby preventing any drop in image quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Komai et al. (US 2016/0373668 A1) discloses a solid-state image sensor includes: a plurality of pixels, each including a photoelectric conversion unit and a charge accumulating unit that accumulates an electric charge from the photoelectric conversion unit; and a connection unit that includes a plurality of linking units each of which electrically connects the charge accumulating units of two adjacent pixels among the plurality of pixels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696  

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696